DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art found was US 20140352978 A1 to Eilertsen who teaches

1. A rig comprising: 
a base structure 11; 
at least one lifting assembly 2 slidably disposed on the base structure 11; 
a plurality of tubular rotational devices 23,23’ disposed on the at least one lifting assembly 2;
However Eilertsen fails to disclose
 wherein the at least one lifting assembly is capable of sliding on the base structure to move a first tubular rotational device vertically inline with a wellbore and simultaneously to move a second tubular rotational device vertically out of alignment with the wellbore; and 
a derrick assembly to support the plurality of tubular rotation devices and the lifting assembly.
It would not have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified Eilertsen  to arrive at the claimed invention, as Eilertsen’s system uses two different lifting assemblies each with rotational devices that are designed to pivot into and out of vertical alignment with a wellbore.  The current claims require that lifting assembly side on the base to move the two rotational devices into/out of vertical alignment, which does not appear possible , nor possible to reasonable modify Eilertson's system without changing the principle of operation.


Another relevant prior art reference is US 20160024852 A1. US 20160024852 A1 discloses a system with multiple lifts, each with a rotational device to move tubulars into and out of vertical alignment.  

The examiner did not find any prior art references that had multiple tubular rotational devices arranged horizontally (next to each other) on the same lifting assembly and capable of  sliding on the base structure to move a first tubular rotational device vertically inline with a wellbore and simultaneously to move a second tubular rotational device vertically out of alignment with the wellbore. This feature appears to be novel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MACDONALD whose telephone number is (571)272-8763. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN A MACDONALD/Primary Examiner, Art Unit 3674